DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology in drafting the abstract.  Terms such as “disclosed”, “embodiment” etc. are legal terms which should be avoided.  To obviate the objection “disclosed” can be replaced with –described--.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 19 and 20 applicant recites “wherein the machine readable instructions when executed causes the one or more process to determine whether an operating characteristic of the water recovery system corresponds to one or more conditions.  It is unclear what characteristic is being monitored which characteristic is related to the water recovery system or what condition is being monitored.  In applicant’s previous claims, applicant positive recites setting the speed of a fan, or monitoring the air temperature or monitoring the humidity wherein the sensors sense the air speed of the fan, or the temperature of the air, the humidity of the air and then the controller or processor will make adjustments based on the software which is specifically programmed to control the water recovery system.  In both claims 19 and 20 it is unclear what the processor or the controller is controlling with respect the water recovery device or what “condition” is being controlled.  Applicant is required to draft the claim, with step plus function language in clear, positive meaningful language.  In claim 20 while the condition is being claimed, applicant has used the first operation mode, second operation mode, with respect to the time the modes and the conditions lack clarity.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ball et al. US 8,882,888.
Ball et al. teach a water recovery system and method  including a controller  wherein water from ambient air is passed through a chamber across a desiccant stack which wherein the desiccant causes water vapor in the air stream to be taken up and retained in a foam media, and heat is added to the system to evaporate the water vapor retained and the pressure can be reduced to lower the evaporation temperature required to vaporize the water.  Ball et al. teach adding energy to the system as heat for evaporating the water from the desiccant.  One or more fans circulate the air within the chamber across the desiccant media to increase the rate of evaporation. The vapor is then condensed and captured and can be further treated to make potable water. [Note Column 3, lines 42 to Column 4, lines 20].  Ball et al. further teach a controller which is used to integrate and manage all system functions and input variables to achieve a high efficiency of operational energy use for water output.  The controller uses sensor inputs to estimate the amount of water in the system, the power used, the power stored, relevant external and internal environmental conditions such as temperature, pressure, humidity, sunlight/darkness (weather).  During the extraction cycle the controller is used to control heat energy added to the chamber and to control the condensing rate for recovering water.  The controller or processer include sensor inputs, and software that incorporates a number of algorithms to maximize efficiently of operation.  The algorithms can synthesize inputs to control heat energy added to the chamber and to minimize heat delivery systems and from fans and other internal components.  The controller or process can be used to control power consumption of fans and other internal components and to ensure maximum water uptake.  The processor or controller include one or more non-transitory memory modules communicatively coupled to the one or more processors and storing machine readable instructions that when executed case the one ore more controllers to control the condenser of the water recovery system, measure a temperature, compare the temperature with a threshold or algorithm generated parameters.  Ball et al. teach that during an extraction or regeneration cycle the controller monitors the amount of water removed from the chamber to ensure that too much water is not removed that could result in a high desiccant concentration and crystallization of the desiccant.  The controller can communicate with remote computing devices within a communications network.  The remote computing devices can be used to assist in control of the devices and to gather date from the devices or to send updated commands for device o operation.  The controller can include a wireless transmission capability.  Ball et al. teach that the controller can control outputs such as fans, dampers, heat and energy delivery. [Note Column 4, lines 24 to Column 5, lines 30]  It is maintained that the controller taught and described in Ball et al. fully teaches and suggests a method and system in a controller which controls  a condenser in the water recovery system by  measuring and sensing by the controller, a temperature associated with the condenser based on data obtained from a condenser temperature sensor; comparing, by the one or more processors, the temperature associated with the condenser to a maximum threshold temperature; and activating, by the one or more processors, an auxiliary condenser of the water recovery system in response to the temperature associated with the condenser being greater than the maximum threshold temperature.  Regarding applicant’s recitation of one or more processors and applicant recitation of an auxiliary condenser, Ball et al. teach that a number of sensors are contemplated to operate with the controller or microcontrollers. [Note Column 15 , lines 6-68 and Figures 15-16] The controller can include one or more devices which may communicate with a network.  Regarding the auxiliary condenser, this condenser is readable on the condenser in the condensing circuit taught in Ball et al. ‘888.  It is maintained applicant’s method and apparatus as currently drafted is fully anticipated by Ball et al. ‘888.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/667,082(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a water recovery system (interpreted as an apparatus or plurality of devices) which comprises a controller and a water recovery device, wherein the controller is configured to set the water recovery system into an absorption mode or an extraction mode wherein the controller can control the system such that the condenser is activated based on the weather, temperature, humidity conditions the difference is that in the ‘ 082 application the water recovery system and controller is not claimed as having one or more non-transitory modules communicatively coupled to the one or more processors and storing machine readable instructions that when executed cause the one or more processes to active a condenser as claimed in the instant invention, however the software program and controller of the ‘082 application is fully capable of operating as claimed in the instant invention and without a properly executed or timely filed Terminal Disclaimer would results in an improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  The claims as presently drafted are not patentably distinct.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/667,096 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and that of the ‘096 application claim a water recovery method of operating a water recovery system and water recovery system wherein the claim recite activating, by one or more processors, a condenser or one of the units of the water recovery system which can include the heat exchanger, condenser, fan, etc. ; measuring, by the one or more processors, a temperature associated with the condenser based on data obtained from a condenser temperature sensor; comparing, by the one or more processors, the temperature associated with the condenser to a maximum threshold temperature; and activating, by the one or more processors, of the  water recovery system units in response to the temperature associated with the condenser being greater than the maximum threshold temperature.  The difference between the instant invention and that of the ‘096 application, is that the claims in the instant application do no recite and of the refrigeration features which are claimed in the ‘096 application.  The instant application can include refrigeration unit which is obviously a specific type of heat exchanger as would be considered obvious a condenser also a specific heat exchanger which is obvious to one having ordinary skill in the art at the time of filing.  The water recovery unit taught and described in both applications are equivalent the difference is how the claims have been drafted, the instant application includes the controller and machine executable software in operative communication which is capable of controlling any of the devices in the water recovery system and without a timely filed and properly executed Terminal Disclaimer would result in improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  The claims as presently drafted are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dorfman teaches an atmospheric water generator system and method which includes a refrigeration system to aid in water recovery and includes one or more processors which communicate with a central server element by way of LAN, internet, cell tower, peer to peer mesh or satellite.  Ball et al. ‘354 teach a het transfer device for water recovery system.  Lee teach a desiccant cooling system.  Ackerman teach a water harvester and water purification system.  Panda et al. teach an economically viable atmospheric water generator.  Stuckenberg teach an atmosphereic water generator and method. Ng teach an air purification and condensation water production system.  Martin et al. teach harvesting and purification of water from a vehicle.  Lim et al. teach a refrigerator and control method.  Fujita et al. teach humidity control module and humidity control apparatus.  Vandermeulen et al. teach a desiccant air conditioning method and system.  White teaches an atmospheric water generator system.  Beceze et al. teach an apparatus for water recovery including stackable desiccant trays.  Ball et al. ‘246 teach a water recovery system and method.  Koban et al. teach a system and method for removing moisture from liquid desiccant.  Ellsworth teach composite desiccant and air to water system and method.  Kirts teach a method for recovering potable water from the exhaust of an internal combustion engine.  Engel et al. teach an apparatus and method for extracting potable water from atmosphere. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			/Nina Bhat/                                           Primary Examiner, Art Unit 1771